Information Disclosure Statement
	The IDS filed 12/9/2021 is considered in part. The crossed out NPL reference is not considered for the reasons indicated below.
The information disclosure statement filed 12/9/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The statement “the non-English language documents were cited in a search report issued by a foreign patent office and an English-language version of the search report is submitted herewith indicating the degree of relevance found by the foreign office” provided in the ‘Letter’ filed 12/09/2021, is not sufficient to meet the requirement as it does not provide any explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information. Further, a search report issued by a foreign patent office and an English-language version of the search report were not submitted with the IDS filed 12/9/2021. It has been placed in the application file, but the information referred to therein has not been considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The primary reason for the allowance of the claims in this case, is the inclusion of displaying a selectable affordance that, when selected, provides authorization for the plurality of media providers to share user-specific information associated with a user with the unified media browsing application; and in response to detecting selection of the affordance: providing authorization for the plurality of media providers to share user-specific information with the unified media browsing application, wherein the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173